FILED
                             NOT FOR PUBLICATION                            APR 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CELIA RODRIGUEZ,                                 No. 07-74740

               Petitioner,                       Agency No. A075-738-807

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Celia Rodriguez, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321

F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Rodriguez’s second motion

to reopen as time and number barred where it was submitted more than two years

after the November 19, 2004, final administrative decision. See 8 C.F.R.

§ 1003.2(c)(2).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      Rodriguez’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     07-74740